Case: 21-51004     Document: 00516275120         Page: 1     Date Filed: 04/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit
                               _____________
                                                                       FILED
                                No. 21-51004                       April 11, 2022
                            consolidated with                     Lyle W. Cayce
                                No. 21-51021                           Clerk
                              Summary Calendar
                              _____________

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Luis Adrian Carchi-Fernandez,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-477-1
                            USDC No. 4:21-CR-643-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          In these consolidated appeals, Luis Adrian Carchi-Fernandez appeals
   from the sentence imposed following his guilty plea conviction for illegal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51004      Document: 00516275120         Page: 2     Date Filed: 04/11/2022




                                     No. 21-51004
                                   c/w No. 21-51021

   reentry after having previously been removed, pursuant to 8 U.S.C. § 1326(a)
   and (b)(1). Carchi-Fernandez contends, for the first time on appeal, that it
   violates the Constitution to treat a prior conviction that increases the
   statutory maximum under § 1326(b) as a sentencing factor, rather than as an
   element of the offense.      He concedes that this issue is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he seeks to
   preserve the issue for future review and has filed an unopposed motion for
   summary disposition. Carchi-Fernandez also appeals from the revocation of
   a previously imposed term of supervised release, but he does not address the
   validity of the revocation or the revocation sentence in his brief on appeal, so
   he has abandoned any challenge to them. See Yohey v. Collins, 985 F.2d 222,
   224-25 (5th Cir. 1993).
          As Carchi-Fernandez concedes, the issue he raises is foreclosed by
   Almendarez-Torres. See United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir.
   2019); United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014). Because
   this position “is clearly right as a matter of law so that there can be no
   substantial question as to the outcome of the case,” Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), summary disposition is proper.
   Accordingly, Carchi-Fernandez’s motion for summary disposition is
   GRANTED, and the judgments of the district court are AFFIRMED.




                                          2